                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID MORALES
                                                                      CIVIL ACTION
           v.
                                                                      NO. 17-5579
 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA AND TRIBUS
 SERVICES, INC.

                        ORDER RE: MOTIONS FOR SUMMARY JUDGMENT

          AND NOW, this 14th day of February, 2019, upon consideration of summary judgment

motions filed by Plaintiff (ECF 22), Defendant Travelers (ECF 23), and Defendant Tribus

Services, Inc. (ECF 25 and 26), and the responsive pleading thereto (ECF 28-31), and for reasons

discussed in the accompanying Memorandum, it is hereby ORDERED that:


     1. Defendants’ Motions are GRANTED; and

     2. Plaintiff’s Motion is DENIED.




                                                                        BY THE COURT:

                                                                        /s/ Michael M. Baylson
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 17\17-5579 Morales v Travelers\17cv5579 Order re MSJs.docx
